MEMORANDUM **
John MacMullin appeals from the district court’s affirmance of the bankruptcy court’s order modifying the automatic stay to permit the probate of Sylvia Levering’s Estate to continue and referring all questions relating to the merits of attorney’s fees and costs awarded during probate proceedings to the probate court.
After reviewing the record and the briefs, we affirm for the reasons given by the district court in its decision. As explained in Marshall v. Marshall, 547 U.S. 293, 126 S.Ct. 1735, 164 L.Ed.2d 480 (2006), the probate exception to bankruptcy jurisdiction applies to claims against the res in the custody of the state court and to matters internal to the probate of the will.
We construe MacMullin’s “motion re: record” as a request for judicial notice of records that were not before the bankruptcy court and deny.
AFFIRMED; MOTION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.